Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 22, 2008







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed July 22, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00564-CV
____________
 
IN RE BILLY HOLMES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
1, 2008, relator, Billy Holmes, filed a petition for writ of mandamus in this
Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.[1] 
In his petition, relator requests that we compel the presiding judge of the
263rd District Court of Harris County to vacate the judgment and sentence in
connection with relator=s conviction for aggravated robbery because the judgment and
sentence are allegedly void. 




Relator
seeks post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding).  Because we do not have jurisdiction over the
requested relief, the petition for writ of mandamus is ordered dismissed. 
 
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed July 22, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.




[1]  Relator=s petition was originally
filed in the First Court of Appeals on April 15, 2008, but was subsequently
transferred to this court pursuant to a transfer order issued on June 26, 2008.